Ritz, Judge,
(dissenting) :
Section 3 of chapter 65 of the Code provides:— “Where land is bona fide sold in the lifetime of a husband, to satisfy a lien or incumbrance thereon, created by deed in which the ydfe has united, or for the purchase money thereof, whether she united therein or not, or created before the marriage, or otherwise paramount to the claim of the wife, she shall have no right to be endowed -in the said land. But if a surplus of the proceeds of sale remain after satisfying the said lien or incumbrance, or purchase money, she shall be entitled to dower in said surplus, and a court of equity having jurisdiction of the case may make such order as may seem to it proper to secure her right.”' It seems to me that the several different constructions placed upon this section of the Statute by this court are, to say the least, very strained, and cannot be supported either upon reason or by authority. The statute is taken from the Code of Virginia of 1849, and it had been construed in that state by the court of last resort thereof before any construction of it by the courts of this state. In the case of Robinson v. Shacklett, 29 Gratt. 99, the Supreme Court of Virginia held that where a married woman joined in a deed of trust with her husband to convey land to secure a debt, and there was a surplus after paying off the deed of trust upon the sale of the land, she was barred of any interest in the land, but must look to the surplus alone, and that the purchaser took the title to the real estate free and clear of *652any claim for dower. After the decision ¿of this case-by the Court of Appeals of Virginia, the same question arose in this state in the case of Holden v. Boggess, 20 W. Va. 62. The court in that case held that the statute could not mean any such thing as the Court of Appeals of Virginia construed it to mean; that while the statute says that such married woman shall not have the right to be endowed in the land, it did not mean that, and proceeded to give to the statute an entirely different construction, holding in effect that when the land was sold the purchaser acquired all of the title or interest in it, but if there was a surplus after paying the lien that the widow’s dower in this surplus would be a charge upon the real estate. In reaching this conclusion in that ease, in my judgment well recognized canons of statutory construction were violated and utterly disregarded. It is a uniform rule of statutory construction that where the language of a statute is clear and plain, giving to the-words used their ordinary signification,' the courts will not indulge in legal refinements or scholastic reasoning in order to give those words another or different effect, unless to give to them their ordinary meaning will violate some provision of the fundamental law, or some well established rule of public policy. It is conceded in all of the opinions which will be. hereafter noted that there is no ambiguity nor uncertainty in the language used in this statute; that the meaning intended by the legislature is entirely plain; nor is it contended for a moment that it is necessary to vary the ordinary meaning- of the words used in order to avoid conflict with any provision of the constitution or rule of public policy.
There is another canon of construction which was violated, and that is that where a statute is taken from the laws of another state, it will ordinarily be given in the state where it is adopted the construction given to it by the courts of the state from which it is taken. As before shown, this statute had been construed by the Court of Appeals of Virginia prior to the rendition of the decision in Holden v. Boggess, but notwithstanding that fact this court refused to give any consideration to the construction placed upon the statute by the court of last resort of the state from which it came. The *653Court of Appeals of Virginia bas subsequently had the question before it in the case of Hurst v. Dulaney, 87 Va. 444, and again held that the widow had no right of dower in real estate where she had signed a trust deed, even though there was a surplus, and that the purchaser of such real estate at said sale took it free and clear of dower, and was under no obligation to see to the application of the purchase money. It is hard to see how any other conclusion can be arrived at when we look to the language of the statute above quoted. It is just about as plain as it could be written. While I have no doubt that the legislature in enacting this statute meant just what it said in plain language, I would hesitate to overrule the construction placed upon it by this court if that construction had been a uniform one, but as I read the decisions of this court construing this statute they are in conflict with each other; there is no uniformity of construction; and inasmuch as the statute cannot now be construed' in accordance with our former decisions without being in conflict with some of them, we had as well give to the statute its fair and proper construction, and establish a rule which will obviate the necessity of resort to legal refinements in order to furnish a basis for .the court’s decree. As before stated, the case of Holden v. Boggess held that when a sale was made in a case like this, the purchaser acquired the land; that the whole of the estate in the land was sold, but that if there was a surplus at that sale the married woman, when she became a widow, would have dower in that surplus, and that this would be a charge upon the real estate.' The effect of the holding was that the purchaser must see that the contingent interest of the married woman was protected. In the case of Barbour v. Tompkins, 31 W. Va. 410, it was held to be error to sell' the real estate in case there Avas a surplus except subject to the AvidoAv’s dower. The effect of the holding in that case is that Avhat is sold is not all of the'real estate, but so much of''the real estate as is necessary to pay the lien debt, and then the balance of it subject to- the Avidow’s dower therein. The holding is in direct conflict with the statute, as well as with the holding in Holden v. Boggess. The case of George v. Hess, 48 W. Va. 534, is cited. In that case a husband’s *654lands were sold, and after the payment of liens of deeds of trust, in which the wife had joined, there was a surplus, and she, before her husband’s death, filed a petition asking to be protected in that surplus. The court held that inasmuch as it was not certain whether she would ever have any interest at all, it depending entirely on her surviving her husband, her petition could not be maintained, notwithstanding the plain command of the statute to the court to make such order as might be necessary for her protection. The case of Bassell v. Caywood, 54 W. Va. 241, is also cited. In this case the land of the debtor was sold under a deed of trust in which his wife had joined. It brought more than enough to pay off the lien. The purchaser under the deed of trust filed a bill asking that provision be made for the widow’s dower in the surplus, in case it should ever become consummate. The holding in that case is that the land was sold subject to the widow’s contingent right of dower in such surplus, and the purchaser having bought it under those conditions could not apply for the protection that he sought, for the reason that it would be something that he was not entitled to, the court there holding contrary to Holden v. Boggess that the married woman’s contingent interest in the excess, after satisfaction of the trust deed lien, was not sold at all; but it was likewise held, contrary to the doctrine announced in Barbour v. Tompkins, that in a particular case such real estate might be sold free and clear from the widow’s contingent right of dower. A careful persual of these cases will show their inconsistencies, and from them it is impossible to tell just what a purchaser does get in a case like this. It would depend altogether upon which one of the cases this court follows. This being true, it necessairly follows that any holding at all must result in overruling some of the cases already decided. That being true, I think we had as well overrule all of them and give the statute a sensible and reasonable construction.
There is, however, another reason why the decree complained of here should be reversed. Mrs. Carver was a party to the suit in bankruptcy in which this real estate was sold. The decree entered by the referee in bankruptcy ordering it to be sold shows that she appeared, and that she agreed that *655the real estate be sold free and clear of her claim of dower therein, and that she further agreed that she would' file a petition asking for a commutation of dower out of any excess of purchase money that might be obtained. In order to overcome this solemn agreement upon her part the majority opinion holds that there was a duty upon the purchaser to see to the application of the purchase money, and further holds that notwithstanding Mrs. Carver undertook with the court to file her petition asking for commutation in money, she was under no obligation to do so. In the opinion of Bassell v. Caywood it is clearly recognized that real estate in a case like this might be sold free and clear of dower, and the opinion in the instant ease necessarily overrules the conclusion reached in that case. It also overrules the conclusion reached in Barbour v. Tompkins, for the conclusion in this ease is that the land was sold free and clear of the dower, and the duty was on the purchaser to see to the application of the purchase money, while in Barbour v. Tompkins it was held that in no event could it be so sold. This illustrates the irreconcilable conflict arising upon the decisions of this court upon this question. I say that when a married woman joins in a deed with her husband conveying his real estate to secure a debt, she thereby waives any claim of - dower therein; that she cannot enforce any interest in the real estate, but that she must resort to the surplus which arises from the sale thereof under the trust deed. When she signs the deed she thereby undertakes to look to the surplus because that is the law, and when a sale is made, if a surplus is produced, all she would have to do is to follow the plain language of the statute and apply to a court of equity for protection in that surplus. But it is said that this protection would be hard for a court of equity to afford. Courts of equity do not shrink from protecting the rights of people charged to them simply because it is difficult. The very fact that it was difficult for'courts of law to fully protect the rights of litigants brought into existence courts of equity, and are we to hold that they have become impotent to perform the very functions that brought them into *656being? Why cannot a court of equity sequestrate a sufficient amount of the surplus to fully protect the widow, should she ever be entitled to the dower, pay the interest on it to the parties entitled to receive it, and hold it until it is determined whether this right of dower ever will exist, and should it at any time in the future come into being, commute the same in money, pay this amount to the widow, and disburse the balance to the parties entitled to it? There is no difficulty in doing this. Courts of equity surmount many problems of much more difficulty, and it does not occur to me that a court of equity which makes this excuse for refusing to execute'the plain commands of the statute justifies its existence.
There is still another reason why the decree in this case should be reversed. It will be observed that there was a surplus after the satisfaction of the trust deed lien in this case of something like seventeen thousand dollars which was disbursed to creditors of the bankrupt. If the doctrine announced in the majority opinion had been applied, and the widow protected in this surplus, it would have been reduced to the extent of more than three thousand dollars, so that instead of there being for disbursement to the creditors the sum of seventeen thousand dollars- there would have been in round numbers the sum of fourteen thousand dollars. This would have reduced the dividends actually paid to Mrs. Carver to a considerable extent. An inspection of the record shows that she received about one-twentieth of the fund as dividends on her claims, so that out of this three thousand dollars she actually got the sum of about one hundred and fifty dollars to which she was in no wise entitled under the holdings in this case. Can it be said that a party may come into a court having jurisdiction of the case, take advantage of the decree of that court disbursing the fund by which his interest is affected to this extent, and then afterward attack that decree and overthrow it, as was done in this case? It occurs to me that by receiving these dividends on the fund which the court says should have been set apart for her protection, she is estopped to say that the decree of the bankruptcy court is erroneous, or to say that anybody should 'have seen to the application of the fund, a substantial part of which was paid to her.'